This action was instituted under the following circum- ° stances: — The plaintiff having absented himself from the state, three of his creditors filed a petition for a forced surrender, under the allegation of his being an absconding debtor. His property was sequestred and deposited in the hands of the defendant, as syndic for the creditors. The plaintiff returned, and instituted this action for the purpose of annulling the proceedings of the creditors, and effecting a return of his property. The plaintiff adduced proof of his absence being merely temporary. The defendant gave in evidence the record of the proceedingsin the forced surrender. There was judgment for the plaintiff, and the defendant appealed.